PER CURIAM.
Deborah L. Robinson and Edward G. Robinson appeal from the district court’s order granting summary judgment in favor of Genesis Health Ventures, Inc., in their action alleging that Genesis Health Ventures terminated Deborah Robinson’s employment in violation of the public policy of Maryland. We have reviewed the parties’ briefs, the joint appendix, and the district court’s opinion and find no reversible error. Accordingly, we deny Genesis Health Venture’s motion for sanctions and affirm on the reasoning of the district court. Robinson v. Genesis Health Ventures, Inc., No. CA-02-875-H (D.Md. Nov. 15, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.